Mitchell, J.
There is nothing in this appeal. The issues, which were purely of fact, were fairly submitted to the jury, and the verdict is justified by the evidence. The only exception taken during the trial and here urged was to the admission of evidence as to what plaintiff got for No. 1 hard wheat at Elk River. This was competent for the reason that evidence had previously been introduced tending to prove that the price defendant was to give plaintiff was to be fixed with reference to the price the latter received at Elk River. But, in any view of the case, the admission of this evidence was without prejudice. There was no conflict as to the price of No. 1 hard or any other grade of wheat. The controversy on the trial was wholly as to the grade of the wheat which plaintiff delivered to defendant.
Judgment affirmed.